Citation Nr: 0918816	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  06-19 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1990 to June 
1991, with additional inactive service of more than 32 years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied, in pertinent part, entitlement 
to service connection for hypertension and residuals of a 
stroke.  The Veteran's claims file has been transferred to 
the RO in Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets further delay, additional 
development is necessary prior to the adjudication of the 
Veteran's claims of entitlement to service connection for 
hypertension, as well as service connection for residuals of 
a stroke, to include as secondary to hypertension.

First, the Board notes that hypertension was diagnosed 
repeatedly throughout the Veteran's post-service treatment 
records.  The Veteran has maintained that he suffered from 
hypertension during active duty, and that his operations 
during Desert Storm aggravated that disorder.  See VA Form 9, 
June 6, 2006.  At the time of his separation in March 1991, a 
blood pressure reading of 132/86 was recorded.  Although 
hypertension was neither noted nor diagnosed prior to 
separation from active duty, the Veteran's blood pressure 
reading at separation appears to be abnormally elevated.   
Moreover, the Veteran was diagnosed with heart disorders 
prior to his period of active service, to include coronary 
artery disease treated by cardiac catheterization in July 
1990, and it was noted that he was prescribed Cadizem in 
January 1991, which is a medication used to control 
hypertension.  See AF Form 696, January 6, 1991.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

In light of the above evidence, the Veteran should be 
afforded a comprehensive examination in order to the current 
nature, severity, and etiology of his hypertension.  All 
indicated tests and studies should be accomplished and the 
findings then reported in detail.  The examiner should also 
determine whether the veteran currently suffers from 
residuals of a stroke, and, if so, opine as to whether the 
veteran's September 1998 stroke was the result of his 
hypertensive disorder.

Further, the Board notes that VA is required to notify the 
claimant and his representative, if any, of the criteria 
necessary to substantiate a claim.  See 38 U.S.C.A. § 5103.  
Regarding the Veteran's claim of entitlement to service 
connection for residuals of a stroke, to include as secondary 
to hypertension, the Veteran has not been afforded notice 
regarding the criteria necessary to substantiate a claim for 
service connection as secondary to a service-connected 
disability.  While the Veteran was furnished with a letter 
addressing the Veterans Claims Assistance Act of 2000 (VCAA) 
in December 2004, this letter failed to notify the Veteran of 
the criteria necessary to substantiate a claim for secondary 
service connection, should the RO or Board grant the 
Veteran's claim for entitlement to service connection for 
hypertension.  

As the Veteran has not been provided adequate notice under 
the VCAA as it pertains to his claim for service connection 
for residuals of a stroke, the RO should mail a corrective 
notice to the Veteran compliant with the VCAA.



Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA) is completed.  In 
particular, the RO should ensure that 
notification is provided regarding 
requirements and development procedures 
necessary to substantiate a claim for 
direct and secondary service connection 
with regard to the Veteran's claim for 
service connection for residuals of a 
stroke.  

2.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature, 
severity, and etiology of his 
hypertension. All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

Send the claims folders to the examiner or 
examiners for review of pertinent 
documents therein. The examination report 
should reflect that such a review was 
conducted.

The examiner should advance an opinions as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that the Veteran's hypertension 
had its onset during active service; or 
otherwise originated during active 
service.

The examiner should also provide an 
opinion as to whether a hypertensive 
disorder preexisted his period of active 
service, and, if so, whether this disorder 
increased in severity during his period of 
service.  If so, the examiner should 
address whether it at least as likely as 
not that such increase was due to the 
natural progression of the disorder, or if 
not, due to permanent aggravation of the 
disorder in service.

Finally, the examiner should indicate 
whether or not the veteran suffers from 
current residuals of a stroke, suffered in 
September 1998, and, if so, opine as to 
whether the veteran's stroke was the 
result of his hypertensive disorder.

3.  Then readjudicate the Veteran's claims 
for entitlement to service connection for 
hypertension and residuals of a stroke.  
If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the statement of the case 
(SOC).  The Veteran should be given the 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




